Citation Nr: 1616866	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  04-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, to include residuals of a laceration.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970, January 1972 to February 1972, November 1972 to January 1974, and July 1977 to January 1978.  The period of service from January 1972 to February 1972 has been deemed dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to service connection for a left knee disability.  Jurisdiction was transferred to the RO in Winston-Salem, North Carolina during the pendency of the appeal.

This matter was most recently before the Board in May 2015, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in December 2008.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  Here, the September 2015 VA examination is inadequate to make an informed decision on the Veteran's claim.  The September 2015 VA examiner attributed the current left knee arthritis to injuries sustained when the Veteran was struck by a motor vehicle in November 1995.  The evidence of record, however, shows left knee arthritis was confirmed as early as June 1981.  Thus, the opinion is of limited probative value because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, the examiner failed to address the Veteran's reports of an initial in-service injury in December 1968, which he also claims was subsequently aggravated in approximately May 1969.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate when the examiner did not comment on the Veteran's report of an in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination regarding his claim of entitlement to service connection for a left knee disability, to include the residuals of a laceration.  Based on examination results and review of the claims file, the examiner is asked to address the following in sequential order due to the Veteran's multiple periods of service:

* Is the current left knee disability at least as likely as not the result of an injury or disease during the Veteran's initial period of active service from November 1968 to September 1970, to include the Veteran's report of a left knee injury in basic training in December 1968?

* If the current disability is deemed to be the result of an injury during the Veteran's period of dishonorable service from November 1972 to January 1974, to include a left knee injury that resulted in a medial collateral ligament tear in November 1972, does the evidence clearly and unmistakably show the disability was not aggravated during the subsequent periods of active service from November 1972 to January 1974 and/or from July 1977 to January 1978 (since it was not noted at the Veteran's entry into service for these periods)?

* If the current left knee disability is deemed not to be the result of an injury or disease during the Veteran's periods of active service from November 1968 to September 1970 or from November 1972 to January 1974, is it at least as likely as not the result of an injury or disease during a period of active service from November 1972 to January 1974 or from July 1977 to January 1978, to include the documented left leg injury resulting from a fall down the stairs in August 1977?  In this regard, the examiner is also asked to address whether there is a residual left knee scar that is at least as likely as not the result of the laceration noted at the time of the August 1977 fall.

* If an etiological link cannot be established to an injury or disease during any of the previously noted periods of active service, is it at least as likely as not that left knee arthritis manifested within one year of the Veteran's separation from active service in January 1978 in light of the documented finding of left knee arthritis in June 1981?

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner must give a rationale for any opinion provided.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the opinions should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

